      Case 1:21-cv-00417-MN Document 13 Filed 04/15/21 Page 1 of 1 PageID #: 1801


                                                                                                                          mwe.com

                                                                                                               Ethan H. Townsend
                                                                                                                   Attorney at Law
                                                                                                           ehtownsend@mwe.com
                                                                                                                 +1 302 485-3911


April 15, 2021

VIA E-FILING

The Honorable Maryellen Noreika
District Court of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 31, Room 4124
Wilmington, Delaware 19801-3555

Re:    Official Committee of Unsecured Creditors of Cred, Inc. v. James Alexander, No. 21-cv-417

Dear Judge Noreika:

We represent the Official Committee of Unsecured Creditors of Cred Inc., et al. (the “Committee”) in
the above-referenced matter. We write concerning the telephonic hearing of the contempt motion,
which is currently scheduled for April 16, 2021 at 10:00AM (D.I. 9).

Yesterday afternoon, the defendant James Alexander provided the Committee a submission containing
additional information in connection with his obligations under the emergency order issued by the
United States Bankruptcy Court for the District of Delaware (the “Emergency Order”). Mr. Alexander’s
most recent submission continues to fail to respond to many of the demands, requests, and issues raised
in the formal demands and letters provided by the Committee to Mr. Alexander. It is the Committee’s
position that Mr. Alexander has yet to comply with the Emergency Order. Given that the Committee
just received this submission yesterday, we would prefer to respond in writing to counsel for Mr.
Alexander, discuss these issues, and attempt to narrow the disputed issues prior to the hearing. For this
reason, the Committee requests an adjournment of the hearing for approximately two weeks, or as soon
thereafter as the Court may be available.

We have discussed this issue with counsel for Mr. Alexander and explained that the Committee will be
responding in writing and would like to engage in further discussions. Based on an email we received
this morning, we understand that Mr. Alexander does not consent to this request for an adjournment.

Respectfully submitted,

/s/ Ethan H. Townsend

Ethan H. Townsend (#5813)

cc:    David R. Hurst
       Timothy W. Walsh
       Darren Azman
       Joseph B. Evans

                              1007 North Orange Street 4th Floor Wilmington, DE 19801 Tel +1 302 485 3911 Fax +1 302 351 8711

                              US practice conducted through McDermott Will & Emery LLP.
